Citation Nr: 0841035	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and peripheral neuropathy of the 
lower extremities.  

The claim for service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

The veteran has not been diagnosed to have peripheral 
neuropathy of the lower extremities. 


CONCLUSION OF LAW

Claimed peripheral neuropathy of the bilateral lower 
extremities was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1154(b), 5103, 5103(a), 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 
(2008).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases will be established 
even though there is no record of such disease during 
service.  Peripheral neuropathy, except where directly 
related to infectious causes, is a presumptive condition for 
veterans exposed to herbicides during service.  However, it 
must become manifest to a degree of 10 percent or more within 
one year following the last date on which the veteran was 
exposed to herbicides during service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e) (2008).  The evidence of record 
shows that the veteran served in the Republic of Vietnam 
during the Vietnam era.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran claims that he has problems with his legs and 
feet due to numbness that he relates to peripheral 
neuropathy.  He claims that he has peripheral neuropathy of 
bilateral lower extremities secondary to his service-
connected diabetes.  The Board acknowledges that the veteran 
is competent to give lay evidence about what he has 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a lay person, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West,  142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Whether a person has 
peripheral neuropathy of lower extremities is a medical 
diagnosis.  As a lay person, the veteran is not competent to 
make a diagnosis that he has peripheral neuropathy of the 
lower extremities.  Thus, his statements are not sufficient 
to establish that he has a current disability of peripheral 
neuropathy of the lower extremities.  

Private treatment records from July 1983 to August 1987 show 
that the veteran complained of knee pain, numbness, weakness, 
and trouble walking.  The veteran was noted to have chronic 
knee pain and locking.  Arthrogram was negative for any 
injury or pathology, and there was no joint line tenderness.  
The physician's impression was degenerative joint disease of 
left knee as the cause of pain.  None of the records relate 
the veteran's knee problems to diabetes or to any incident of 
the veteran's service, nor do they show any diagnosis of 
peripheral neuropathy. 

VA treatment records show that the veteran complained of 
ongoing pain in the anterior ankle.  He stated that the area 
swelled and caused him pain, and his pain was aggravated when 
he climbed steps or put more weight on one leg.   However, 
the veteran did not remember any trauma to the areas and 
specifically denied spraining his ankles.  Ankle x-rays 
showed that the veteran had mild hypertrophic osteophyte 
formation, with joint spaces preserved.  The physician 
diagnosed the veteran to have degenerative joint disease of 
the ankle joints, which was confirmed by an October 2004 VA 
x-ray examination.  None of the records relate any problem to 
the veteran's diabetes or to any incident of the veteran's 
service, nor do they show any diagnosis of peripheral 
neuropathy.  

Although the VA and private medical records show complaints 
of knee and foot pain, those records are silent for any 
treatment for or diagnosis of peripheral neuropathy of the 
lower extremities.  Therefore, the Board finds that the 
medical evidence of record fails to establish that the 
veteran has a current diagnosed disability of peripheral 
neuropathy of the lower extremities.  Furthermore, the 
evidence does not show that any peripheral neuropathy 
manifested within one year after the veteran's last exposure 
to herbicides during service, is proximately due to or the 
result of service-connected diabetes, or is otherwise related 
to exposure to herbicides.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for tinnitus 
is denied because medical evidence fails to establish the 
veteran has a current disability for which service connection 
may be granted.  The Board finds that the preponderance of 
the evidence is against the claim and service connection for 
peripheral neuropathy of the lower extremities is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence on July 2005; a rating 
decision in October 2005; a statement of the case in March 
2006; and a supplemental statement of the case in June 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify and satisfied that duty prior to 
the issuance of the August 2006 statement of the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.
ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

The veteran engaged in combat with the enemy during his 
service as is shown by his military record and the award of 
the Combat Infantryman Badge.  Receipt of that award will be 
considered evidence of stressful episode during service when 
the claimed stressor is related to combat if the claimed 
event is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (2002).

VA treatment records from August 2004 to June 2005 show that 
the veteran was diagnosed with paranoia and schizophrenia.  
It was noted that further evaluation of PTSD symptoms was 
needed but not assessed thoroughly since the veteran was 
transferring service.  The veteran was referred for further 
mental health evaluation.  

The veteran underwent VA examination in August 2005.  The 
examiner diagnosed the veteran with schizophrenia, paranoid 
type, chronic, and noted to "rule out post-traumatic 
disorder."  Specifically the examiner stated that the 
veteran exhibited symptoms of PTSD, but the examiner was 
unable to make a definite diagnosis of PTSD because the 
veteran was active and psychotic, and some symptoms were 
overlapping between schizophrenia and PTSD.  Those symptoms, 
including detachment from others, markedly diminished 
interest in significant activities, and restricted range of 
affect, were not specific for only PTSD.  The examiner opined 
that the veteran needed further assessment for PTSD when his 
psychosis was relatively under control.  The evidence of 
record does not show that further assessment has been 
conducted.

Subsequent VA treatment records, such as a July 2006 
psychiatry management note, appear to indicate that the 
veteran's psychosis is in remission and show a diagnosis of 
PTSD.  However, there is no record of the veteran undergoing 
further assessment or evaluation for PTSD.  The available 
treatment records merely show continuing treatment for the 
veteran's psychiatric problems.  Because the veteran has not 
undergone another examination, and received the suggested 
assessment and a clarification of his diagnosis, the Board 
finds that additional development is needed to determine 
whether the veteran currently meets the DSM-IV criteria for a 
diagnosis of PTSD based upon a confirmed in-service stressor 
or a combat stressor.  Therefore, a remand for an examination 
and opinion is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a psychiatric 
examination with an examiner who has not 
previously examined.  The examiner should 
review the claims folder and note that review 
in the examination report.  Specifically, the 
examiner should provide the following 
information: 

a.  The examiner should state 
whether a diagnosis of PTSD is 
warranted pursuant to DSM-IV.  The 
examiner should specifically state 
whether or not each criterion to 
support the diagnosis is met.

b.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of that 
psychiatric disorder, to include 
whether it is at least as likely as 
not (50 percent probability or 
greater) that any currently 
demonstrated psychiatric disorder, 
other than PTSD, is related to the 
veteran's military service.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, issue 
a supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


